Upon recommendation of the Judicial Conduct Board and no appeal having been filed, the recommendation of the Judicial Conduct Board is approved and District Judge Ronald F. Kilburn is hereby publicly reprimanded for violating Canon 3A(5), which provides that “[a] judge should dispose promptly of the business of the court.” The Board, following this Court’s remand, see In re Kilburn, 157 Vt. 456, 599 A.2d 1377 (1991), concluded that this violation “was a part of a pattern of behavior on his part.” Rules of the Supreme Court for Disciplinary Control of Judges, Rule 11(1) and (2).